86 F.3d 1155
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.G. Michael HOBBS, Plaintiff-Appellant,v.TRICOM BUSINESS SYSTEMS, INC., Defendant-Appellee.
No. 95-4133.
United States Court of Appeals, Sixth Circuit.
May 29, 1996.

Before:  KRUPANSKY, DAUGHTREY, and MOORE, Circuit Judges.

ORDER

1
G. Michael Hobbs appeals a district court judgment dismissing his complaint filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5.   The parties have expressly waived oral argument, and this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and equitable relief, Hobbs sued Tricom Business Systems, Inc.  (Tricom), alleging that the defendant discriminated against him because he is black.   Upon review of the defendant's motion for summary judgment and Hobbs's response, the district court granted summary judgment in favor of the defendants.


3
Hobbs has filed a timely appeal reasserting his same claim.


4
Upon review, we conclude that the district court properly granted summary judgment in favor of the defendant for the reasons stated in its memorandum opinion filed September 14, 1995.   Even if we assume that Hobbs established a prima facie case that Tricom discharged him because of his race, Tricom met its burden of articulating a legitimate, non-discriminatory reason for terminating Hobbs's employment.   Tricom presented evidence indicating that Hobbs did not meet his sales quota six of the seven months that he worked for Tricom, and that Hobbs had received commissions for all of the sales he made during his employment.   Hobbs has not established that Tricom's stated reason was a pretext for racial discrimination.  See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 804 (1973).


5
Accordingly, we affirm the district court's judgment.